Citation Nr: 0406639	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  97-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The Board issued a decision in June 2001 that denied several 
issues but remanded the issue of entitlement to TDIU for 
further development.  Review of the actions performed by the 
RO reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2001 statement, the veteran noted that he wanted 
to pursue his claim for disability produced by exposure to 
herbicides.  The Board again notes, as it did in the June 
2001 decision's Introduction, that the veteran, at his June 
1999 hearing, withdrew this claim.  The issue is referred to 
the RO for appropriate action in accord with the VA's duty to 
notify and assist.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2. The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.

3.  The evidence regarding the veteran's claim to a TDIU does 
not show an exceptional or unusual disability picture, such 
as marked interference with employment or frequent 
hospitalizations, as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.1, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).

The Board notes that the veteran has been apprised of the 
evidence currently of record and what information and 
evidence was needed to substantiate his claim in a variety of 
documents.  These include the January 1999 rating decision, 
the March 1999 Statement of the Case (SOC); in the November 
1999, February 2000, January 2003, and April 2003 
Supplemental SOCs (SSOC); a June 2001 VCAA notice letter; and 
in the June 2001 Board Remand.  In these documents, the VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence was to be provided by him and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The June 2001 letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).

Here, the Board acknowledges that the June 2001 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in January 1999.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, slip op. at 8-9.  In this case, however, it is 
obvious that the RO could not have provided the VCAA notice 
prior to the initial adjudication because that adjudication 
took place more than two years prior to the enactment of the 
VCAA and the promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the January and April 2003 SSOCs, the 
RO indicated that it had again reviewed the veteran's claims 
folders in their entirety.  Thus, the Board finds that the 
veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in June 2001 to obtain additional records as well as 
VA examination reports.  As noted in the Introduction, the RO 
has complied with the Board's remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are all known relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2003).  There is no indication of outstanding records, 
nor is there a need for another VA medical opinion, given the 
thoroughness of the examination reports recently obtained by 
the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
been fulfilled.

Law and Regulation

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extra-schedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

Regarding the exceptional case where schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  

In this case, the veteran is service-connected for several 
disabilities:  degenerative disc disease at L5-S1, rated 40 
percent disabling; bilateral lattice degeneration with 
asymptomatic retinal holes, rated 20 percent disabling; 
cystic acne, rated 10 percent disabling; tinnitus, rated 10 
percent disabling; and bilateral Achilles tendonitis and left 
ear hearing loss, both rated noncompensably.  These 
disability ratings produce, calculated pursuant to 38 C.F.R. 
§ 4.25 Table I (2003), a combined rating of 60 percent.  The 
veteran does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  
The Board notes that the disability ratings are not under 
current appellate consideration, as they were the subjects of 
the June 2001 Board decision.

The issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor that takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affect 
his employability to some degree.  The veteran was awarded 
Social Security Administration (SSA) benefits from November 
1988.  The SSA award was based upon disability due to major 
depression and an eye disorder.  In September 1991, records 
show the veteran continued to receive benefits based upon 
major depression following a review to determine if medical 
improvement had occurred.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, although a SSA 
decision with regard to unemployability is not controlling 
for purposes of VA adjudication, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantial gainful employment.  Martin v. Brown, 
4 Vet. App. 136, 134 (1993). The Court has noted that while 
there are significant differences in the definition of 
disability under the Social Security and VA systems there are 
also significant similarities (e.g., both statutes include 
within their respective definitions, the terms 
"substantially" and "gainful" when describing the form of 
employment in which the claimant is unable to engage).  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).

Review of the medical evidence of record shows that the 
veteran was repeatedly hospitalized in the late 1980's and 
early 1990's for psychiatric disorders, diagnosed as major 
depression with psychotic features.

An August 1989 letter from a private psychiatrist, used in 
support of the SSA determination of disability, has been 
submitted in support of the veteran's claim.  The 
psychiatrist, Dr. G.D., noted that in addition to the 
veteran's psychiatric disorder the veteran's eyesight was 
also contributing to the veteran's disability.  The examiner 
noted that the veteran was clinging to a probably unrealistic 
expectation that his eyesight will be meaningfully restored 
through laser surgery at some future time.  The doctor noted 
that although he was not an ophthalmologist, he understood 
that retinal detachment was progressive and could be slowed 
but not reversed by laser surgery.  He concluded that absent 
the veteran's eye disorder, the veteran was still 
unemployable due to his emotional difficulties.

Beyond the letter, review of treatment and examination 
records used by the SSA in their determination of disability 
does not reveal significant disability attributed to the 
veteran's service-connected disorders.  During psychiatric 
hospitalization in July 1989, the veteran was noted to have 
no musculoskeletal symptoms and a full range of motion in all 
joints, although he was noted to have multiple sebaceous 
cystic lesions on the back and face.

Although the veteran has been unemployed for many years there 
is little competent medical evidence that indicates it is 
secondary to the veteran's service-connected disabilities.  
VA has examined the veteran for compensation purposes in 
December 1988, January and February 1989, August 1990, 
October 1996, and January 1998.  None of the examiners during 
these examinations specifically addressed the impact of the 
veteran's service-connected disability on his employability.  

Pursuant to the Board's June 2001 Remand, another examination 
was performed in November 2001.  At that VA examination, with 
regard to his back symptomatology, the veteran reported he 
had had no surgery on the back and had had no recent physical 
therapy.  The veteran reported that prolonged standing 
increased the pain in his lower back.  He had daily back pain 
described as "squeezing" in the lower back.  There were 
intermittent paresthesias of the left lower extremity with 
walking or standing.  He complained of diffuse numbness in 
the foot and lower leg.  The veteran identified some 
restricted flexion of the low back.  On physical examination, 
there was much guarding with movements, with 0 to 45 degrees 
of flexion.  Full extension and full rotation with stated 
pain.  The left lower back greater than the right.  There was 
full bilateral bending.  He had a flattened lumbar curve, but 
no muscle spasm was elicited.  He had full deep knee bend 
without assistance.  Straight leg raise was negative 
bilaterally.  He had not had any recent treatment of the 
Achilles tendonitis.  

The veteran stated that the major reason he was unable to 
work was due to back pain with prolonged sitting, especially 
driving.  He also said that he would be unable to work at 
night because of his vision problems.  He was walking up to 
one fourth of a mile per day, but stopped due to back pain.

The examiner noted there were no impairments in doing 
ordinary daily activities.  He found the most significant 
service-connected disability on examination was the veteran's 
degenerative disc disease and chronic back pain.  The 
examiner noted that, while the veteran would require some 
modifications for employment, as in no heavy lifting or 
stooping, he did not present with significant radicular pain.  
She noted that there were likely some jobs that the veteran 
could do.

The veteran also underwent a VA ophthalmological examination 
in November 2001.  He reported that he had had laser 
treatments on his eyes three times, the most recent in 1996.  
He reported that his vision had been worse in the left eye 
for a long time, but had become slightly more blurred over 
the previous year.  He was on no eye medications.  Visual 
acuity with correction was 20/20-1 on the right and 20/100+1 
on the left.  Diagnoses were lattice degeneration - both 
eyes, left eye - status post laser treatment.  He noted the 
veteran was asymptomatic.  Also diagnosed were hyperopia and 
presbyopia.  He concluded that there were no disabling ocular 
conditions at that time.

The Board finds that this opinion directly contradicts and 
outweighs the 1989 psychiatrist's opinion that the veteran 
was disabled due to major depression and an eye disorder.

An audiological examination was also held in November 2001.  
The veteran reported his chief complaint with his ears was 
constant tinnitus.  He indicated that he had difficulty 
understanding what was being said when the speaker was at a 
certain distance to him.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
45
LEFT
25
30
30
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.  The diagnoses were 
moderate sensorineural hearing loss at 4000 Hz in the right 
ear and a mild-to-severe sensorineural hearing loss in the 
left ear.

Review of VA and private treatment records does not reveal 
frequent treatment or any hospitalization for any of the 
veteran's service-connected disorders in recent years.  The 
veteran has undergone surgery for bilateral inguinal hernia 
in August 1997, and treatment for coronary artery disease in 
July and August 2001 at Jewish Hospital.

An April 2002 treatment record noted the veteran complained 
that bright light bothered him and he had a hard time driving 
and reading.  He had no new floaters or photopsia.  

The veteran was fitted with a left ear hearing aid in 
November 2002.  He had reported difficulty hearing and 
understanding in most listening situations including using 
either ear on the telephone.

In December 2002, social work notes indicate the veteran was 
seen to discuss his adjustment to illness issues.  He denied 
depression or suicidal/homicidal ideation.  He reported 
living with his wife.  The veteran presented with multiple 
medical conditions.  He related that he had been too sick to 
carry on with his usual activities for about 20 days during 
the previous six months, due to back problems.  The veteran 
stated that he felt his current health problems interfered a 
great deal with his doing things that he wanted to do, 
chronic back pain on a daily basis.  However, the veteran 
reported that he could currently perform daily self-care 
tasks. 
While the examiner at the November 2001 VA examination also 
stated that the veteran would have some problems working due 
to his lumbosacral back pain, this statement does not mean 
that the veteran's service-connected disabilities would 
preclude him from engaging in substantially gainful 
employment.  The examiner also noted that with only 
limitations on prolonged standing and heavy lifting, 
employment would be possible.  As the Van Hoose case 
mentioned above points out, the veteran's high rating (in 
this case, a 40 percent rating for degenerative disc disease) 
is in itself a recognition that his impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this case, while the veteran has attributed his lack of 
employment to disability arising from his back and eye 
disorders, the evidence of record shows that the veteran has 
been unemployed for many years due to a succession of non-
service-connected disabilities including major depression and 
more recently coronary artery disease with myocardial 
infarction.  The evidence does not show that the veteran's 
service-connected disabilities render him incapable of 
performing the physical and mental acts required by 
employment.  

Accordingly, the Board concludes that the service-connected 
disorders are not so debilitating as to prevent the veteran 
from obtaining and maintaining gainful employment consistent 
with his work history and education.  As a result, the Board 
finds that the criteria for a TDIU rating are not met.

The Board must address the veteran's claim for an extra-
schedular evaluation for entitlement to a TDIU.  While the 
veteran's service-connected disorders have had some 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of 38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e. interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

In this case, the evidence of record does not show an 
exceptional or unusual disability picture.  While the record 
shows outpatient treatment, it does not show frequent periods 
of hospitalization.  While the types of work the veteran 
could pursue would not include those requiring heavy physical 
labor, sedentary employment has not been excluded; the 
evidence does not show that his disabilities caused 
"marked" interference with employment.  

The Board finds that the evidentiary record does not permit a 
conclusion that there were any unusual or exceptional 
circumstances present in the veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service.  See 38 C.F.R. §§ 3.321(b)(1), 4.16; 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



